DETAILED ACTION
Allowable Subject Matter
Claims 1, 6-11, and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Hardin (US 2011/0232795) teaches the majority of the recited features, but appears to teach away from an expandable internal cavity. The internal cavity of Hardin (254) is prevented from expansion in most embodiments by the joining elements 216 and 218. These joining elements are even provided with explicit features (265) which allow for grout to flow outside of the cavity and fill the space between the first and second conduits and the borehole (see Para. [0079]) rather than allowing the conduits to expand outward toward the borehole.
While Hardin does teach a separate embodiment which lacks the containing features (see Fig. 28) he explicitly denotes the presence of grout within the borehole (demonstrating that this is the post installation arrangement of elements) and illustrates that the grout has filled the space between the first and second conduits and the borehole without allowing them to expand outward.
For this reason, it appears that the prior art does not teach or fairly suggest, in combination with all of the other elements recited in the independent claims, the “expandable internal cavity”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858.  The examiner can normally be reached on M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVON RUSSELL/Primary Examiner, Art Unit 3763